DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed on 07/03/2017, is a continuation-in-part of application 13/529,847, filed 05/21/2012 (Patent No. 9,835,618). Application 13/529,847 claims priority to U.S. provisional application 61/499,665 filed 06/21/2011, and is a continuation-in-part of 12/658,298 filed 02/08/2010 (now abandoned). Application 12/658,298 claims priority to U.S. provisional application nos. 61/251,605, filed 10/14/2009 and 12/658,298, filed 02/06/2009.

Status of the Claims
Claims 1-18 are pending; claims 1-3 and 13-18 are amended; claims 3-5, 8, 10, 14, 15 and 18 are withdrawn; claims 1-2, 6, 7, 9, 11, 12, 13, 16 and 17 are examined below.
Although claims 6 and 9 were previously withdrawn (directed to non-elected species) the claims are now examined in light of the cited prior art.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/23/2020 has been considered, initialed and is attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al., Interaction of Lipopolysaccharide and Phospholipid in Mixed Membranes: Solid-State 31P-NMR Spectroscopic and Microscopic Investigations, Biophysical Journal, 95, (2008), p. 1226-1238 in view of Larrick et al., US Patent No. 5,618,675.
Nomura et al. teach a method comprising the steps of providing a waveguide functionalized with a lipid assembly that is a lipid bilayer, exposing the lipid bilayer to a sample for sufficient time for LPS (lipopolysaccharide, a bacterial PAMP, see also recited at claim 6) to insert into the assembly if present, detecting the PAMP (LPS, Nomura teaching LPS is an indicator of Gram-negative bacterial cells (abstract)) by contact with a labeled antibody that specifically binds LPS (fluorescently labeled anti-LPS antibody) (see abstract, page 1228, col. 2, para 3, page 1233, col. 1, para 3 and 4 and Figure 6).
However, Nomura et al. fails to teach detection of LPS in a serum sample.
Larrick et al. teach diagnosis and treatment of LPS-related conditions and diseases by detection of LPS, see Larrick teach detecting LPS in samples such as serum in order to diagnose 
It would have been prima facie obvious to one having ordinary skill in the art to have modified the method as taught by Nomura (i.e., the method capable of binding and detecting LPS), to have used the detection technique on samples that are serum samples (detecting LPS in serum) in order to diagnose LPS-related bacterial infection such as Gram-negative sepsis by assaying a patients serum because it was known in the art at the time of the invention that LPS correlates with Gram-negative infection (Larrick et al.). As a result, the modification would have been an obvious matter of applying a known technique, namely the assay for LPS as taught by Nomura, in order to perform a known detection, namely the diagnosis of LPS-related infections. One of ordinary skill would have a reasonable expectation of success applying the assay of Nomura for the detection of LPS since it would be expected that LPS present in a patient’s sample (such as serum) would insert into the supported bilayer.
Regarding claim 2, see as cited previously above, Nomura et al. does teach a lipid assembly comprising a lipid bilayer.
Regarding claims 6 and 9, see Nomura teach detection of LPS.
Regarding claim 11, see Nomura et al. teach detection with antibody conjugated to a fluorophore (1233, col. 1, para 4).
Regarding claim 13, see as cited above, the combination of the cited art addresses providing a waveguide (slide functionalized with a lipid bilayer assembly), exposing the assembly to a serum sample in order to allow insertion of the PAMP LPS, and detecting LPS by contact with labeled antibody that binds LPS.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. in view of Larrick et al., US Patent No. 5,618,675 et al. as applied to claim 6 above, and further in view of Su et al., LTA and LPS mediated activation of protein kinases in the regulation of inflammatory cytokines expression in macrophages, Clinica Chimica Acta, 374, (2006), p. 106-115 and Holst, Otto, “7.1 Glycolipids: Occurrence, Significance, and Properties”, Glycoscience, edited by Bertram O. Fraser-Reid, Kuniaki Tatsuta, and Joachim Thiem, Springer, 2008, pages 1603-1627.
Nomura et al. and Larrick et al. teach a method substantially as claimed, however, Nomura fails to teach detection of Applicant’s elected species of PAMP, LTA (claim 7).
Su et al. teach that both LTA and LPS are known toxicants from bacteria, are potent inducers of inflammatory cytokines, further Su teach that LTA is regarded as the gram-positive equivalent to LPS in some aspects. 
Holst teach it is known the LTA inserts into a lipid bilayer (see teaching inserts into a layer of the lamellar phase lipids (see page 1621, para 1)).
Regarding claim 7, because LTA was considered in the art as the gram-positive equivalent to LPS, it would have been obvious to have modified the method as taught by Nomura and Larrick in order to substitute LTA for LPS an obvious matter of one known bacterial infection marker for another, one of ordinary skill motivated to do so in order to be able to detect gram-positive infection. One of ordinary skill would have a reasonable expectation of success because LTA is recognized in the art as a gram-positive equivalent version of LPS. Further one would have a reasonable expectation of success modifying to use the technique/method of Nomura to detect LTA in place of LPS, because like LPS, LTA is also .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. in view of Larrick et al. as applied to claim 1 above, and further in view of Martinez et al., US PG Pub. US PG Pub No. 2006/0019321A1.
Nomura et al. and Larrick et al. are as cited above, teaching a method substantially as claimed (see detailed analysis above).
However, Nomura et al. fails to teach the labeled antibody is an antibody conjugated to a quantum dot (claim 12).
Martinez et al. teach a method that is also substantially similar in that the method of Martinez comprises detection of a target analyte with a waveguide having thereon a phospholipid bilayer, detecting a target attached at the layer via insertion of an anchoring member into the layer (see Martinez, teaching capture ligand attached at the surface by biotinylated lipid), Martinez further teaching detection with a reporter ligand that is fluorescent labeled with a label such as a quantum dot (see paras [0044], [0046], [0050]). 
It would have been further obvious to one having ordinary skill in the art at the time of the claimed invention, to have modified the method as taught by Nomura et al. and Larrick et al., in order to have used a quantum dot as the fluorescent label because the modification is an obvious matter of applying a known technique to a known method (it was known in the art to use a quantum dot label for detection in methods using bilayer functionalized waveguide assay devices). One of ordinary skill in the art would have a reasonable expectation of success using a known method for its known purpose.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. in view of Larrick et al. as applied to claims 1 and 13 above, and further in view of White et al., US Patent 5,059,527 and Bligh and Dyer, A Rapid Method of Total Lipid Extraction and Purification, Canadian Journal of Biochemistry and Physiology, 37(8), (1959), p. 911-917. 
Nomaru et al. and Larrick et al. teach a method substantially as claimed (see above, a method for detecting LPS in a sample such as serum). 
However, Nomaru et al. and Larrick et al. fails to teach prior to exposure of the sample to the lipid assembly, extraction of the lipids by adding chloroform and methanol in a ratio of 1:2:0.8 v/v (chloroform: methanol: sample).
White et al. teach that there are several methods for detecting Gram-negative bacteria, White indicating one particular example is by subjecting a sample to chloroform-methanol extraction, referring to the Bligh-Dyer method (see col. 2, lines 23-35).
Bligh and Dyer teach a simple and rapid (10 min) method for the extraction and purification of lipids from biological materials, the reference indicating the technique as efficient, reproducible and free from deleterious manipulations (see abstract). See the technique comprising a mixture of chloroform and methanol in proportions that achieve a miscible system formed with the water in the sample, the layers separate, the chloroform layer containing all the lipids and the methanolic layer containing all non-lipids. See at page 912, last paragraph, Bligh and Dyer teach it is imperative that the proportions be 1:2:0.8 before dilution. 
It would have been obvious when performing the method as taught by Nomura for the detection of LPS, to have modified the extraction protocol in order to first perform a step of extraction using the Bligh-Dyer method (comprising a ratio of 1:2:0.8 v/v of chloroform: .

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding the rejection of claims under 35 U.S.C. 103, Applicant argues Nomura perform their assay on selected purified LPS from E. coli deep rough mutant (ReLPS) because this type of LPS has a long oligosaccharide chains that enable detection of microscopy. Applicant cites Nomura at page 1227, col. 1, para 1, and argues the methods of Nomura cannot be applied to the detection of an unknown PAMP in a complex sample, such as clinical samples (remarks page 6). 
However, this argument is not persuasive that the technique of Nomura would not or could not be used to detect serum LPS. One of ordinary skill would expect success modifying Nomura to detect presence of LPS in serum as in Larrick, it would be expected that the anti-LPS of Nomura would be capable of binding naturally occurring LPS (similar structure). 

Applicant also argues Nomura teach ReLPS incorporated into lipidic micelles and then studied by NMR or microscopy, whereas the claimed methods in contrast the PAMP is allowed to partition into an existing supported lipid bilayer architecture.  However, see the citations above, particularly at page 1227, Nomura also discloses the technique detecting LPS inserted/incorporated into a supported lipid bilayer by way of fluorescence microscopy.
Applicant also argues that Larrick et al. discloses a method for detecting LPS using polypeptides that specifically bind LPS (CAP18 protein fragment). Applicant argues Larrick does not each detection of LPS or any other PAMP that is partitioned into a lipid bilayer supported by a waveguide. However, this argument is not persuasive in view of the combination of the cited art, Larrick is not cited as independently anticipating the claimed invention. Larrick does provide motivation for why the ordinarily skilled artisan would want to detect LPS in a sample such as serum (diagnosis of bacterial infection).
Applicant further argues (remarks page 7) that their method provides several distinct advantages over the methods taught by the cited art, namely that the claimed method can be used 
Applicant further cites their own prior work (Adams et al., IDS entered 12/23/2020), to further demonstrate that microscopy –based methods are inadequate for the detection of PAMPs in serum, particularly complex samples with PAMP at low concentration (page 7). Applicant argues that Adams was focused on understanding the mechanism of interaction of amphiphiles with a membrane in a visual manner, asserting that Adams shows that study outcomes were highly dependent upon assay conditions, such as salt and ionic changes in buffer (page 2404). Applicant argues however, that the claimed method allows for detection of an amphiphile in any complex sample, irrespective of the ionic changes and salt concentrations. However, Adams further fails to support that the detection technique of Nomura could not be applied to clinical samples such as serum for the same detection (LPS detection), or further that Nomura’s technique, in order to detect presence of a PAMP, would require purified PAMP target.
For all of these reasons, Applicant’s remarks are not persuasive and the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641